UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7725
CHRISTOPHER WILLS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                           (CA-99-52-S)

                      Submitted: April 29, 2002

                       Decided: May 10, 2002

    Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Arcangelo M. Tuminelli, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Tarra DeShields-
Minnis, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WILLS
                             OPINION

PER CURIAM:

   Christopher Wills appeals the district court order denying his
motion for reconsideration of the denial of his motion for modifica-
tion of his sentence under 18 U.S.C.A. § 3582(c)(2) (West 2000).
Wills argued he qualified for a sentence reduction under Sentencing
Guidelines Amendment 599, U.S. Sentencing Guidelines Manual
App. C (Supp. 2000), which amended the application notes of USSG
§ 2K2.4. The district court found Wills was not entitled to a reduction
of sentence as a matter of law. Finding no reversible error, we affirm.

   The district court’s legal interpretation of Amendment 599 is
reviewed de novo. See United States v. Turner, 59 F.3d 481, 484 (4th
Cir. 1995). Commentary interpreting or explaining a guideline is
authoritative unless it violates federal law or is inconsistent with or
a plainly erroneous reading of the guideline. See Stinson v. United
States, 508 U.S. 36, 38 (1993).

   Amendment 599 clarified "under what circumstances defendants
sentenced for violations of 18 U.S.C. § 924(c) in conjunction with
convictions for other offenses may receive weapon enhancements
contained in the guidelines for those other offenses." USSG App. C,
Amendment 599, comment. (backg’d). We have reviewed the record
and the language of the amended guideline and find Wills is not enti-
tled to a reduction of sentence under a plain reading of the text. See
United States v. Dixon, 273 F.3d 636, 643-44 (5th Cir. 2001), petition
for cert. filed, ___ U.S.L.W. ___ (U.S. Apr. 3, 2002) (01-9579).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED